Citation Nr: 0214967	
Decision Date: 10/24/02    Archive Date: 11/01/02

DOCKET NO.  95-00 641	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to a compensable evaluation for bilateral 
hearing loss. 

2.  Entitlement to a compensable evaluation for residuals of 
a fracture of the left shoulder prior to September 19, 2000.

3.  Entitlement to an evaluation in excess of 20 percent for 
residuals of a fracture of the left shoulder since September 
19, 2000. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The veteran served on active duty from November 1975 to April 
1986.  His claims initially came before the Board of 
Veterans' Appeals (Board) on appeal from an August 1994 
rating decision by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Philadelphia, Pennsylvania.  In June 
1998, the Board remanded the case to the RO for additional 
development.  That development has since been completed, and 
the case is once again before the Board for appellate review. 


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claims, and has obtained and fully developed 
all evidence necessary for the equitable disposition of the 
claims.  The veteran has also been notified of the evidence 
he should obtain and which evidence VA would obtain.

2.  Audiometric testing revealed average puretone decibel 
hearing loss ranging from 25 to 36 decibels for the right ear 
and 31 to 38 decibels for the left, at the 1000, 2000, 3000, 
and 4000 Hertz (Hz) levels, with speech recognition scores 
ranging from 84 to 100 percent.

3.  The veteran is right-hand dominant.

4.  The veteran's disability due to residuals of a fracture 
of the left shoulder is manifested by X-ray evidence of 
arthritis, causing pain, weakness, and limitation of motion 
of the left arm; at no time, however, has motion been limited 
to greater than 90 degrees of abduction. 

CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for bilateral 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.321(b)(1), 4.1-4.14, 
4.85-4.87, Diagnostic Code 6101 (1999 & 2001); 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. § 3.102).

2.  The criteria for a 20 percent evaluation for residuals of 
a fracture of the left shoulder have been met since the 
initial grant of service connection.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 4.1-
4.14, 4.40-4.45, 4.59, 4.71a, Diagnostic Code 5201 (2001), as 
amended by 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.102).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act

As a preliminary matter, the Board notes that on November 9, 
2000, the Veterans Claims Assistance Act of 2000 ("VCAA") 
was enacted.  Pub. L. No. 106-475, 114 Stat. 2096 (2000); see 
38 U.S.C.A. §§ 5103, 5103A (West Supp. 2001).  The VCAA 
amended 38 U.S.C.A. § 5103 to clarify VA's duty to notify 
claimants and their representatives of any information that 
is necessary to substantiate the claim for benefits.  The 
VCAA also created 38 U.S.C.A. § 5103A, which codifies VA's 
duty to assist, and essentially states that VA will make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim.  See also 66 Fed. Reg. 
45,620, 45,630-32 (Aug. 29, 2001) (to be codified at 38 
C.F.R. § 3.159). 

In this case, the Board finds that the RO and the Board have 
fundamentally complied with the duty-to-assist requirement of 
the VCAA.  In June 1998, the Board remanded the case to 
obtain all relevant treatment reports and to afford the 
veteran orthopedic and audiological examinations.  This 
development has since been accomplished.  The record includes 
three VA orthopedic examination reports since the veteran 
filed his claim in 1994, which include range of motion 
testing and X-rays of the left shoulder.  The veteran's 
hearing has also been tested by VA on several occasions, 
including audiometric and speech discrimination testing.  
Moreover, the Board concludes that the discussions in the 
rating decisions, the statement of the case, the supplemental 
statements of the case, and numerous letters by the RO have 
informed the veteran of the information and evidence 
necessary to warrant entitlement to the benefits sought.  
Letters from the RO have also notified the veteran of the 
evidence he should obtain and which evidence VA would obtain.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also 
Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).  

Given that the actions by the RO reflect fundamental 
compliance with the newly enacted version of 38 U.S.C.A. 
§ 5103, the Board finds that further development of the 
record is not necessary.  See also Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on the VA with no 
benefit flowing to the veteran are to be avoided).  The Board 
therefore finds that disposition of the veteran's claims at 
the present time is appropriate.

II.  Increased Evaluation for Bilateral Hearing Loss

In an August 1994 rating decision, the RO granted service 
connection for bilateral hearing loss but assigned a 
noncompensable (zero percent) evaluation.  Since the 
veteran's appeal arises from his disagreement with the 
initial noncompensable evaluation assigned following a grant 
of service connection, separate ratings may be assigned for 
separate periods of time based on the facts found, a practice 
known as "staging", with equal consideration for the entire 
body of evidence.  Fenderson v. West, 12 Vet. App. 119 
(1999); cf. Francisco v. Brown, 7 Vet. App. 55, 58 (1994) 
(where an increased rating is at issue, the present level of 
the disability is the primary concern).  For the reasons set 
forth below, the Board finds that the preponderance of the 
evidence is against the veteran's claim. 

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
When a question arises as to which of two evaluations shall 
be assigned, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  See 38 C.F.R. § 4.3.  When the evidence is in 
relative equipoise, the veteran is accorded the benefit of 
the doubt.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 55-57 (1990).

The standards for rating impairment of auditory acuity are 
set forth at 38 C.F.R. §§ 4.85-4.87.  When evaluating 
service-connected hearing impairment, disability ratings are 
derived by a mechanical application of the rating schedule to 
the numeric designations assigned after audiometric 
evaluations are rendered.  Lendenmann v. Principi, 3 Vet. 
App. 345, 349 (1992).  Audiological examinations are 
conducted using the controlled speech discrimination tests 
together with the results of the puretone audiometry test.  
The horizontal lines in Table VI (in 38 C.F.R. § 4.87) 
represent nine categories of the percentage of discrimination 
based on the controlled speech discrimination test.  The 
vertical columns in Table VI represent nine categories of 
decibel loss based on the puretone audiometry test.  The 
numerical designation of impaired efficiency (levels I 
through XI) is determined for each ear by intersecting the 
horizontal row appropriate for the percentage of 
discrimination and the vertical column appropriate to 
puretone decibel loss.  The percentage evaluation is found 
from Table VII (in 38 C.F.R. § 4.87) by intersecting the 
horizontal row appropriate for the numeric designation for 
the ear having the better hearing and the vertical column 
appropriate to the numeric designation level for the ear 
having the poorer hearing.  See 38 C.F.R. §§ 4.85(b), 4.87.

The Board notes that on May 11, 1999, the criteria for 
evaluating defective hearing were revised.  When a law or 
regulation changes after a claim has been filed, but before 
the administrative or judicial appeal process has been 
concluded, the version most favorable to the veteran 
generally applies.  Karnas v. Derwinski, 1 Vet. App. 308, 313 
(1991).  In this case, the amendment at issue altered 
regulations applicable to claimants with patterns of hearing 
other than that demonstrated by the veteran; it did not 
substantively change the regulations applicable to the 
veteran's claim. See 64 Fed. Reg. 90, 25202-25210 (1999).  
Accordingly, only one version of the regulations is 
applicable.

In this case, the record shows that the veteran's hearing has 
been testing on five separate occasions by VA since filing 
his claim in 1994.  In July 1994, audiometric testing in the 
right ear revealed puretone thresholds at 1000, 2000, 3000 
and 4000 Hz of 15, 10, 40 and 60 decibels, respectively, for 
an average of 31 decibels.  Testing in the left ear at those 
same levels showed 10, 15, 50, and 50, for an average of 31 
decibels.  Speech discrimination was 94 percent bilaterally.

In August 1995, audiometric testing in the right ear revealed 
puretone thresholds at 1000, 2000, 3000 and 4000 Hz of 15, 
15, 45, and 50 decibels, respectively, for an average of 25 
decibels.  Testing in the left ear at those same levels 
showed 15, 25, 50, and 60, for an average of 38 decibels.  In 
August 1996, audiometric testing in the right ear revealed 
puretone thresholds at 1000, 2000, 3000 and 4000 Hz of 15, 5, 
35, and 45 decibels, respectively, for an average of 25 
decibels.  Testing in the left ear revealed 5, 15, 45, and 
55, for an average of 30 decibels.  Speech discrimination was 
100 percent for each ear.

Following the Board's remand, the veteran underwent two VA 
audiological evaluations.  When evaluated in June 2000, 
puretone thresholds in the right ear at 1000, 2000, 3000 and 
4000 Hz were 20, 15, 50, and 60 decibels, respectively, for 
an average of 36.  Findings in the left ear were 15, 20, 50, 
and 55 at those same levels, respectively, for an average of 
35 decibels.  Speech discrimination was 84 percent in the 
right ear and 88 percent in the left.  When evaluated in 
March 2002, puretone thresholds in the right ear at 1000, 
2000, 3000 and 4000 Hz were 20, 15, 50, and 55 decibels, 
respectively, for an average of 35.  Findings in the left ear 
were 10, 15, 50, and 50 at those same levels, respectively, 
for an average of 31 decibels.  Speech discrimination was 88 
percent bilaterally.

Applying the criteria found in 38 C.F.R. § 4.87 at Table VI 
to these results shows that the veteran's hearing loss 
warrants a noncompensable evaluation.  The above findings 
yield a numerical designation of no greater than II for each 
ear (between 0 and 49 percent average puretone decibel 
hearing loss, with at least 84 percent speech 
discrimination).  Entering the category designations for each 
ear into Table VII produces a disability percentage 
evaluation of zero percent.  The Board thus finds that the 
veteran's bilateral hearing loss was properly assigned a 
noncompensable evaluation.  Despite statements by the 
veteran, including testimony presented at a March 1998 
hearing before the undersigned member of the Board, as a 
layperson without medical expertise or training, his 
statements are of limited probative value.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1991).  In any event, his 
contentions are insufficient to establish entitlement to a 
higher schedular evaluation for defective hearing because ". 
. . disability ratings for hearing impairment are derived by 
a mechanical application of the rating schedule to the 
numeric designations assigned after audiometric evaluations 
are rendered."  Lendenmann, 3 Vet. App. at 349.  Here, the 
mechanical application clearly establishes a noncompensable 
evaluation for the veteran's service-connected bilateral 
hearing loss disability. 

In conclusion, the Board finds that the preponderance of the 
evidence is against the veteran's claim for an initial 
compensable evaluation for bilateral hearing loss.  
Accordingly, there is not an approximate balance of positive 
and negative evidence to which the benefit-of-the-doubt 
standard applies.  VCAA, Pub. L. No. 106-475, 114 Stat. 2096, 
2098-2099 (2000); see also Dela Cruz v. Principi, 15 Vet. 
App. 143, 148-49 (2001) (holding that the VCAA did not alter 
the benefit-of-the doubt doctrine).  Hence, the appeal is 
denied.

III.  Increased Evaluation for a Left Shoulder Disability

The record shows that the veteran injured his left shoulder 
on several occasions while on active duty, including a 
fracture in 1981.  As a result, the August 1994 rating 
decision on appeal granted service connection for residuals 
of a fracture of the left shoulder.  The RO then assigned a 
noncompensable evaluation, effective January 28, 1994.  This 
appeal ensued after the veteran filed a notice of 
disagreement with respect to the noncompensable evaluation.  
See Fenderson, supra.  

In July 2002, the RO granted an increased evaluation to 20 
percent, effective September 19, 2000.  Since the veteran has 
pursued his claim from the date service connection was 
granted and the effective date of this increase did not go 
back to the initial date of service connection, January 28, 
1994, two issues must be adjudicated: (1) whether the 
residuals of the veteran's fracture of the left shoulder 
warrants a compensable evaluation prior to September 19, 
2000; and (2) whether this disability warrants an evaluation 
in excess of 20 percent since September 19, 2000.  For the 
reasons set forth below, the Board finds that a 20 percent 
evaluation is warranted for the entire period since the 
initial grant of service connection. 

The veteran's left shoulder disability has been evaluated 
under Diagnostic Code (DC) 5201.  Under this code provision, 
a 20 percent evaluation is provided where motion of either 
arm is limited to the shoulder level, or where motion of the 
minor arm is limited to midway between the side and shoulder 
level.  A 30 percent evaluation requires limitation of motion 
of the minor arm to 25 degrees from the side.  See 38 C.F.R. 
§ 4.71a, DC 5201.  The record in this case shows that the 
veteran is right-handed.  See 38 C.F.R. § 4.71, Plate I 
(showing normal shoulder motion as extending from 0 to 180 
degrees of forward elevation (flexion), 0 to 180 degrees of 
abduction, and 0 to 90 degrees of internal and external 
rotation).  

Turning to the facts of this case, the veteran was afforded a 
VA orthopedic examination in August 1994 to evaluate the 
severity of his left shoulder disability.  At that time, the 
veteran stated that he was "doing quite well" and described 
only occasional pain when it rained or with other changes in 
the weather.  He also reported some limitation of motion at 
the end of the day.  Objectively, there was no tenderness on 
palpation of the left shoulder, and musculature was within 
normal limits.  Range of motion testing of the left shoulder 
showed 180 degrees of flexion, 170 degrees of abduction, 80 
degrees of external rotation, and internal rotation to the L2 
level.  Motor strength was 5/5, with no weakness of the upper 
extremity, and deep tendon reflexes were 2+.  No radiographic 
studies were performed.  The diagnostic impression was status 
post left scapula fracture and left clavicle fracture. 

VA outpatient treatment reports dated from 1994 to 1998 
reflect that the veteran was seen for complaints of pain and 
stiffness in his left shoulder.  Of particular relevance, a 
November 1994 report noted the veteran's complaints of pain 
and numbness in his left shoulder.  When seen in 1996 and 
1997, VA clinicians attributed the veteran's left shoulder 
pain to degenerative arthritis of the acromioclavicular (AC) 
joint.  An April 1998 report noted that strength in the 
veteran's left upper extremity was 4/5.  The diagnosis was 
chronic left shoulder pain. 

At his June 1998 hearing, the veteran testified that his left 
shoulder was manifested by pain, numbness and a burning 
sensation.  He said he had difficulty lifting his right arm 
over his head, with the onset of pain with his arm at 
shoulder level.  He explained that he could only lift 10 to 
15 pounds with his left hand and that he would occasionally 
drop objects such as groceries.  He said he took Ibuprofen 
and Propoxyphene and also used Ben-Gay.  He stated that he 
worked full time as an assembler, which involved welding 
small parts.  

When examined by VA in September 2000, the veteran reported a 
burning sensation in his left shoulder for the prior five 
years.  Upon physical examination, the veteran reported 
tenderness at the left AC joint, slight tenderness over the 
body of the left clavicle, and no tenderness over the 
posterior shoulder and scapular region.  Some angulation was 
present at the distal left clavicle.  The left shoulder 
exhibited 90 degrees of abduction and flexion, 60 degrees of 
external rotation, and 45 degrees of internal rotation.  
Motor examination of the left shoulder was "3+-4-/5."   The 
examiner's assessment included the following:  

Patient with traumatic injury to the left shoulder 
on two occasions while in the military with history 
of fracture of the left shoulder blade consistent 
with healed trauma now on radiographs and healed 
left clavicle fracture with tenderness and 
abnormality of the left AC joint and limitations of 
the left shoulder range of motion.  There is no 
winging of the scapula with resistive abduction or 
forward flexion.  No evidence of nerve entrapment 
on today's exam.

In a November 2000 addendum report, the examiner stated that 
the veteran's left shoulder exhibited weakened movement with 
motor function of 3+ to 4-/5, but that there was no evidence 
of excess fatigability or incoordination.  With respect to 
motion, she said the veteran's left shoulder lacked the last 
70 degrees of abduction and flexion, the last 20 degrees of 
external rotation, and the last 35 degrees of internal 
rotation.  She then added that the veteran enjoyed pain-free 
motion from zero to 90 degrees of abduction and flexion, from 
zero to 45 degrees of internal rotation, and from zero to 60 
degrees of external rotation.  

The veteran continued to seek VA treatment for left shoulder 
pain in 2000.  When seen in January 2000, the veteran's grip 
strength was normal, his left upper extremity exhibited 
strength of 5/5, and shoulder shrug was intact.  A July 2000 
report noted tenderness over the left shoulder, a deformity 
at the AC joint, and a "grating" noise with active motion 
of the left arm.  The diagnostic assessment was chronic left 
shoulder pain and degenerative arthritis of the AC joint.  It 
was recommended that the veteran continue on Darvocet for 
pain.  

At a March 2002 VA examination, tenderness was present on 
palpation of the left AC joint and distal third of the 
clavicle.  Active range of motion showed 100 degrees of 
flexion, 95 degrees of abduction, 25 degrees of extension, 60 
degrees of external rotation, and 40 degrees of internal 
rotation.  Passive range of motion showed 155 of flexion and 
135 degrees of abduction.  The examiner noted that pain was 
objectively shown by the veteran's facial expression as well 
as guarding.  The examiner characterized strength in the left 
shoulder as "good/plus", and said there was no apparent 
loss of motion with repetitive use.  X-rays showed healed 
mid-clavicular fractures with a slight angular deformity.  
Angulation of the left distal clavicle was present with 
disruption of the left AC joint as well as mild widening and 
hypertrophic spurring consistent with a healed trauma of the 
left clavicle.  The diagnostic impression was "residual 
traumatic injury to the left shoulder which resulted in 
fractures of the left clavicle and shoulder blade and limited 
active range of motion of the left shoulder, widening of left 
acromioclavicular joint."

Applying the above criteria to the facts of this case, the 
Board finds that a 20 percent evaluation is warranted for the 
veteran's left shoulder disability for the entire period 
since the initial grant of service connection.  
Unfortunately, radiographs of the veteran's left shoulder 
were not performed at his VA examination in August 1994.  
Given the nature of his injuries in service, later evidence 
of arthritis and his continuous complaints, the Board finds 
it is reasonably probable that his arthritis was present in 
1994, when his claim was initially filed.  Under 38 C.F.R. 
§ 4.59, it is the intention to recognize any form of 
arthritis that is actually painful, unstable, or productive 
of malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  Under DC 
5201, the applicable diagnostic code for restricted shoulder 
motion, the minimum compensable rating is 20 percent.  
Accordingly, a 20 percent evaluation is warranted for the 
veteran's left shoulder disability for the entire period 
since the initial grant of service connection.  See 38 C.F.R. 
§§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 
5201; see also DeLuca v. Brown, 8 Vet. App. 202 (1995).

The Board also finds that the preponderance of the evidence 
is against an evaluation greater than 20 percent for this 
entire period.  A 30 percent evaluation under DC 5201 
requires that limitation of motion of the minor arm be 
limited to "midway between side and shoulder level", which 
is simply 45 degrees of abduction.  Range of motion testing 
for the veteran's left shoulder since 1994 showed abduction 
ranging from 90 and 170 degrees.  As such, there is simply no 
basis for an evaluation in excess of 20 percent for the 
veteran's left shoulder disability under DC 5201. 

The Board has also considered whether a higher disability 
evaluation is warranted on the basis of functional loss due 
to pain or due to weakness, fatigability, incoordination, or 
pain on movement of a joint.  See 38 C.F.R. §§ 4.40, 4.45, 
4.59; see also DeLuca, 8 Vet. App. at 204-07.  Section 4.40 
provides, in pertinent part, that it is "essential that the 
examination on which ratings are based" adequately portray 
the "functional loss" accompanying the purportedly disabling 
condition which is the subject of the claim.  In defining 
that term, the regulation further states that functional loss 
may be due to "pain, supported by adequate pathology and 
evidenced by the visible behavior of the claimant" and that a 
joint "which becomes painful on use must be regarded as 
seriously disabled".  (Emphasis added).  Section 4.45 states 
that to determine the factors causing disability of the 
joints inquiry must be directed toward, inter alia, "[p]ain 
on movement".  38 C.F.R. § 4.45(f).  Thus, pain on use is as 
important in rating an orthopedic disability as is limitation 
of motion, since "functional loss caused by either factor 
should be compensated at the same rate.  Hence, under the 
regulations, any functional loss due to pain is to be rated 
at the same level as the functional loss where flexion is 
impeded."  Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1991)

The Board notes that the veteran's left shoulder has 
exhibited some weakened movement and loss of motion due to 
pain.  Nevertheless, these symptoms have been adequately 
compensated for in the 20 percent evaluation assigned for 
this disability.  The Board places significant probative 
value on the November 2000 addendum report which noted that 
there was no evidence of excess fatigability or 
incoordination involving the left shoulder.  The examiner 
also explained that the veteran enjoyed pain-free motion from 
zero to 90 degrees of abduction and flexion, from zero to 45 
degrees of internal rotation, and from zero to 60 degrees of 
external rotation.  A VA examiner in March 2002 also 
characterized the veteran's strength in his left shoulder as 
"good/plus."  Accordingly, there is no basis to assign an 
evaluation in excess of 20 percent for the veteran's left 
shoulder disability under 38 C.F.R. §§ 4.40, 4.45 and 4.59. 

The Board also finds that no other diagnostic code pertaining 
to the shoulder affords the veteran a disability evaluation 
greater than 20 percent.  There is no evidence that the 
veteran's left shoulder has been manifested by ankylosis or 
impairment of the humerus involving fibrosis union, nonunion, 
or loss of head of the flail shoulder.  See 38 C.F.R. 
§ 4.71a, DCs 5200, 5202 (2001).  The Board notes that DC 8518 
provides a 40 percent evaluation where evidence shows 
complete paralysis of the circumflex nerve (minor arm).  See 
38 C.F.R. § 4.124a.  The Board emphasizes that service 
connection has been denied for weakness of the left arm, 
which is not an issue before the Board at this time.  In any 
event, a VA examiner in September 2000 found no objective 
evidence of nerve entrapment on examination.

In conclusion, the Board finds that the evidence supports a 
20 percent evaluation for the veteran's left shoulder 
disability for the entire period since the initial grant of 
service connection.  The Board also finds that the 
preponderance of the evidence is against an evaluation in 
excess of 20 percent for this disability.  Accordingly, there 
is not an approximate balance of positive and negative 
evidence to which the benefit-of-the-doubt standard applies.  
VCAA, Pub. L. No. 106-475, 114 Stat. 2096, 2098-2099 (2000); 
see also Dela Cruz, 15 Vet. App. at 148-49 (holding that the 
VCAA did not alter the benefit-of-the doubt doctrine). 

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of "an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities."  38 C.F.R.
§ 3.321(b)(1) (2001).  "The governing norm in these 
exceptional cases is: A finding that the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards."  Id.  
Here, no competent evidence shows that either disability at 
issue has independently caused marked interference with 
employment, necessitated frequent periods of hospitalization, 
or otherwise rendered impracticable the application of the 
regular schedular standards.  Although his notice of 
disagreement of November 1994 makes a vague reference to 
having been denied employment with the New York City Police 
Department because of his hearing loss and left shoulder 
disability, the record discloses that he has been engaged in 
full-time employment since the initial grant of service 
connection.  Thus, further development in keeping with the 
procedural actions outlined in 38 C.F.R.                § 
3.321(b)(1) is not warranted.  See Bagwell v. Brown, 9 Vet. 
App. 337, 339 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

ORDER

A compensable evaluation for the veteran's bilateral hearing 
loss is denied.

A 20 percent disability evaluation for the veteran's 
residuals of a fracture of the left shoulder is granted for 
the entire period since the initial grant of service 
connection. 




		
	STEVEN L. COHN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

